Case: 21-1923    Document: 28    Page: 1    Filed: 08/12/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    KAMSTRUP A/S,
                      Appellant

                            v.

                AXIOMA METERING UAB,
                         Appellee
                  ______________________

                        2021-1923
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 01640.
                  ______________________

                 Decided: August 12, 2022
                  ______________________

     MARK JOHNSON, Renner Otto, Cleveland, OH, for ap-
 pellant. Also represented by SARAH LOUISE BOONE, KYLE
 BRADFORD FLEMING.

    DAVID W. ALDRICH, Forge IP, PLLC, Shelton, CT, for
 appellee. Also represented by TODD M. OBERDICK.
                  ______________________

  Before REYNA, MAYER, and CUNNINGHAM, Circuit Judges.
 REYNA, Circuit Judge.
Case: 21-1923     Document: 28     Page: 2    Filed: 08/12/2022




 2                      KAMSTRUP A/S   v. AXIOMA METERING UAB



     Kamstrup A/S appeals a final written decision of the
 Patent Trial and Appeal Board. The Board found claims
 1–15 of Kamstrup’s U.S. Patent No. 8,806,957 unpatenta-
 ble as obvious or anticipated. On appeal, Kamstrup chal-
 lenges the Board’s claim constructions. In addition,
 Kamstrup challenges the Board’s anticipation and obvious-
 ness determinations largely on the basis that the Board
 erred in rejecting Kamstrup’s claim construction argu-
 ments. We affirm.
                        BACKGROUND
                       The ’957 Patent
     Kamstrup owns U.S. Patent No. 8,806,957 (the “’957
 patent”). The ’957 patent describes ultrasonic flow meters
 and housings. ’957 patent abstract. The specification dis-
 closes that the meters are used for “calculating a consumed
 quantity of water, heat, cooling, gas or the like.” Id. at
 1:27–30. Ultrasonic flow meters include “housing” to pro-
 tect electronic components, such as a display or battery. Id.
 at 1:32–38.
     The ’957 patent is directed to “an ultrasonic flow meter
 housing in the form of a monolithic polymer structure being
 cast in one piece.” Id. at 1:58–60. It explains that “the pre-
 sent invention can be fabricated with a reduced number of
 steps compared to existing meters, since only a single step
Case: 21-1923     Document: 28     Page: 3    Filed: 08/12/2022




 KAMSTRUP A/S   v. AXIOMA METERING UAB                      3



 is used to form the monolithic polymer structure.” Id. at
 2:6–9. Figure 1A shows an embodying flow meter housing:




    Independent claim 1 states:
        An ultrasonic flow meter housing compris-
        ing:
        a monolithic polymer structure being cast
        in one piece, the monolithic structure in-
        cludes a flow tube and a cavity separated
        from the flow tube, wherein the flow tube
        defines a through-going straight flow sec-
        tion arranged for passage of a fluid between
        an inlet and an outlet, wherein a part of a
        wall of the flow section is part of an inside
        surface of the cavity, so that the flow section
        and the cavity has a shared wall area; and
        wherein the cavity is arranged for housing
        at least one ultrasonic transducer, at the
        shared wall area; and
        a measurement circuit operationally con-
        nected to the at least one ultrasonic trans-
        ducer so as to allow measurement of a flow
        rate of the fluid.
Case: 21-1923    Document: 28       Page: 4   Filed: 08/12/2022




 4                     KAMSTRUP A/S   v. AXIOMA METERING UAB



 Id. at 6:40–55 (emphasis added).
                     Inter Partes Review
     On September 23, 2019, Axioma petitioned for inter
 partes review of all 15 claims of the ’957 patent. The Pa-
 tent Trial and Appeal Board instituted review. In its final
 written decision, the Board found the challenged claims
 unpatentable as obvious or anticipated. Axioma Metering
 UAB v. Kamstrup A/S, No. IPR2019-01640, 2021 WL
 1235790 (P.T.A.B. Apr. 1, 2021).
     In reaching its final written determination, the Board
 construed elements of the claims. In particular, it con-
 strued “cast in one piece” as a product-by-process claim el-
 ement. Id. at *5–9. The Board explained that the claim
 language describes the process of “casting” the polymer
 housing and does not describe the housing’s structure. Id.
 at *6. After construing the claim element, the Board con-
 cluded that it does not impart patentable weight to the
 claims and thus should not be considered as part of any
 anticipation or obviousness analysis. Id. at *5–9. The
 Board explained that Kamstrup did not present any evi-
 dence showing that the claim element provided structural
 and functional differences distinguishing it from the prior
 art. Id. (citing Greenliant Sys., Inc. v. Xicor LLC, 692 F.3d
 1261, 1268 (Fed. Cir. 2012). Thus, it concluded that the
 claim element was not entitled to patentable weight. Id.
     The Board also construed the phrase “cavity separated
 from the flow tube” to require that the interior of the flow
 tube is separated from the surrounding cavity by the
 shared wall. Id. at *9–10. In doing so, the Board rejected
 Kamstrup’s argument that the cavity cannot surround the
 flow tube. Id. The Board explained that Kamstrup’s pro-
 posed construction was at odds with the claim language,
 which merely requires that “the flow tube cannot be so sep-
 arated from the cavity that no part of the flow section
 shares a wall with the cavity.” Id. at *10. The Board also
 pointed to similar disclosure in the specification. Id.
Case: 21-1923      Document: 28    Page: 5    Filed: 08/12/2022




 KAMSTRUP A/S   v. AXIOMA METERING UAB                      5



     Based on its construction of the above terms, the Board
 found that European Patent Application EP 1 482 284 A1
 (“Ueki”) anticipates independent claims 1 and 11 and de-
 pendent claims 2, 5, 7, 9, 12, and 13 of the ’957 patent. Id.
 at *20.
     Ueki is titled “Flow sensor” and “relates to a flow sen-
 sor for detecting the flow quantity of a fluid.” Ueki ¶ 1.
 Figure 11 “is an exploded perspective view of the detection
 section of the flow sensor.” Id. at ¶ 86.




 Id. at Fig. 11.
     The detection section (500) includes casing members
 (21, 22, and 23) and a through water pipe line (10). Id. at
 ¶ 87. Ueki further discloses that the water pipe line is
 “formed integrally” with casing member 22. Id.
Case: 21-1923     Document: 28     Page: 6    Filed: 08/12/2022




 6                      KAMSTRUP A/S   v. AXIOMA METERING UAB



     The Board explained that the parties’ dispute concern-
 ing Ueki centered on the “cast in one piece” and “cavity sep-
 arated from the flow tube” claim elements of claims 1 and
 11. Axioma, 2021 WL 1235790, at *13. The Board rejected
 Kamstrup’s argument that Ueki did not disclose the “cast
 in one piece” claim element. Id. The Board explained that
 because “cast in one piece” is a product-by-process claim el-
 ement that does not impart patentable weight to the
 claims, it cannot be considered as part of the anticipa-
 tion/obviousness analysis. Id.
      Next, the Board explained that Ueki disclosed the “cav-
 ity separated from flow tube” limitation. Id. at *14. Spe-
 cifically, the Board explained that Kamstrup’s arguments
 were conditioned on its rejected claim construction that the
 limitation precluded the cavity surrounding the flow tube.
 Id. The Board found the limitation disclosed because
 Ueki’s through water pipe line runs through a circuit/sen-
 sor housing area and is separated from the circuit/sensor
 housing area by the outer surface of the through water pipe
 line. Id. Finally, the Board found that Ueki disclosed the
 remaining limitations of claims 1 and 11. Id. at *14–15.
      The Board also relied on Ueki as the primary reference
 to find the remaining claims obvious. Relevant here is the
 Board’s finding that U.S. Patent Nos. 6,248,077 (“Elson”)
 and/or 4,476,877 (“Barker”) in combination with Ueki
 rendered claims 6 and 8 obvious. 1



     1   Claim 6 recites: “The flow meter housing according
 to claim 1, wherein the flow section has one or more pro-
 trusions or indentions at the inside of the flow section serv-
 ing to engage with an associated measurement tube element
 or an ultrasonic reflector arrangement.” ’957 patent at
 7:3–7 (emphasis added). Claim 8 recites: “The flow meter
 housing according claim 1, further comprising a metal
 pocket cast into the flow tube.” Id. at 7:11–12.
Case: 21-1923     Document: 28    Page: 7   Filed: 08/12/2022




 KAMSTRUP A/S   v. AXIOMA METERING UAB                    7



     Elson is titled “System for Sensing a Characteristic of
 Fluid Flowing to or from a Body.” The system includes a
 conduit with two ends and a flow passage between them.
 Elson 1:63–67. Elson’s system includes a probe for sensing
 a desired characteristic, such as temperature or pressure
 or characteristics that can be determined by an optical
 scan. Id. at 1:56–2:2.
     Barker is titled “Fluid Temperature Sensor.” Barker’s
 system has a flow-through housing. Barker 1:52–55. The
 system also has a through lumen for conducting fluid. Id.
 at 1:64–66. Further, an enclosure projects transversely
 into the lumen. Id. at 1:66–68. A sensor may be installed
 in the enclosure to measure temperature. Id. at 2:2–5.
     The Board made an initial finding that Elson and
 Barker were analogous art to the ’957 patent, rejecting
 Kamstrup’s argument to the contrary. Axioma, 2021 WL
 1235790, at *19. The Board explained that they were at
 least in the same field of endeavor as the ’957 patent be-
 cause they were directed to fluid flow and fluid flow char-
 acteristics. Id. Additionally, the Board found that Elson
 and/or Barker disclosed the claim scope introduced in
 claims 6 and 8. Id. at *16–19.
     Kamstrup argued that Elson and Barker did not dis-
 close the “measurement tube element” of claim 6 because
 the limitation was restricted to elements measuring flow,
 whereas Elson and Barker disclosed other types of sensors.
 Id. at *17–18. The Board rejected this argument, explain-
 ing that the ’957 patent did not limit the measurement
 tube element to a particular type of sensor. Id.
     Kamstrup also argued that Elson and Barker did not
 disclose the protrusions or indentions that claim 6 re-
 quires. Id. at *18. Kamstrup argued that the protrusions
 or indentions must be on or part of the flow section wall
 and integral with the wall’s inside surface. Id.
Case: 21-1923     Document: 28     Page: 8    Filed: 08/12/2022




 8                      KAMSTRUP A/S   v. AXIOMA METERING UAB



     The Board disagreed, explaining that—according to the
 plain language of claim 6—the limitations are satisfied if
 the protrusions or indentions are within the bounds of the
 flow section and can engage with the measurement tube
 element. Id. The Board found that Elson discloses a re-
 ceiver (a protrusion) attached to a tube section (a flow
 tube). Id. The Board also explained that the receiver is
 located inside the tube section and accommodates a probe
 (a measurement tube element). Id.
     Finally, the Board found that a person of ordinary skill
 in the art would have been motivated to modify Ueki with
 Elson and/or Barker. Id. at *19. Specifically, the Board
 credited Axioma’s expert testimony that it was common to
 measure temperature when measuring flow. Id.
    Kamstrup appealed the Board’s claim constructions
 and patentability determinations. We have jurisdiction
 under 28 U.S.C. § 1295(a)(4)(A).
                    STANDARD OF REVIEW
     We review the Board’s legal conclusions de novo and its
 factual findings for substantial evidence. See ACCO
 Brands Corp. v. Fellowes, Inc., 813 F.3d 1361, 1365
 (Fed. Cir. 2016). Substantial evidence is “such relevant ev-
 idence as a reasonable mind might accept as adequate to
 support a conclusion.” In re Gartside, 203 F.3d 1305, 1312
 (Fed. Cir. 2000) (citations omitted).
     Claim construction is ultimately a question of law that
 may be based on underlying factual findings. Teva
 Pharms. U.S.A., Inc. v. Sandoz, Inc., 574 U.S. 318, 332–33
 (2015). Thus, we review the Board’s claim constructions de
 novo and review any underlying factual determinations for
 substantial evidence. Wasica Fin. GmbH v. Cont’l Auto.
 Sys., Inc., 853 F.3d 1272, 1278 (Fed. Cir. 2017).
     Anticipation is a question of fact that we review for sub-
 stantial evidence. Blue Calypso, LLC v. Groupon, Inc., 815
 F.3d 1331, 1341 (Fed. Cir. 2016). The Board’s ultimate
Case: 21-1923     Document: 28     Page: 9    Filed: 08/12/2022




 KAMSTRUP A/S   v. AXIOMA METERING UAB                       9



 obviousness determination is a legal conclusion reviewed
 de novo. See In re Cuozzo Speed Techs., LLC, 793 F.3d
 1268, 1280 (Fed. Cir. 2015). The Board’s factual findings
 underlying its obviousness determination are reviewed for
 substantial evidence. Id. (citing Graham v. John Deere Co.,
 383 U.S. 1, 17–18 (1966)).
                         DISCUSSION
                     Product-by-Process
     Kamstrup argues that the Board erred in construing
 “cast in one piece” as a product-by-process claim element.
 A product-by-process claim is one in which a product is
 claimed, at least in part, by the “process by which it is
 made.” In re Thorpe, 777 F.2d 695, 697 (Fed. Cir. 1985).
     Product-by-process claims “enable an applicant to
 claim an otherwise patentable product that resists defini-
 tion by other than the process by which it is made.” Id. “In
 determining validity of a product-by-process claim, the fo-
 cus is on the product and not the process of making it. That
 is because of the . . . long-standing rule that an old product
 is not patentable even if it is made by a new process.”
 Greenliant Sys., 692 F.3d at 1268 (citations omitted).
     “As we recognized in Amgen, if the process by which a
 product is made imparts ‘structural and functional differ-
 ences’ distinguishing the claimed product from the prior
 art, then those differences ‘are relevant as evidence of no
 anticipation’ although they ‘are not explicitly part of the
 claim.’” Id. (quoting Amgen Inc. v. F. Hoffman-La Roche
 Ltd, 580 F.3d 1340, 1365–67 (Fed. Cir. 2009)). The specifi-
 cation, the prosecution history, and any extrinsic evidence
 may enlighten whether structural and functional differ-
 ences exist. Amgen, 580 F.3d at 1365–67; Purdue Pharma
 L.P. v. Epic Pharma, LLC, 811 F.3d 1345, 1353–54 (Fed.
 Cir. 2016).
     For example, in Amgen, we determined that a district
 court correctly granted JMOL that a prior art reference did
Case: 21-1923    Document: 28      Page: 10     Filed: 08/12/2022




 10                     KAMSTRUP A/S   v. AXIOMA METERING UAB



 not anticipate a product-by-process claim. 580 F.3d at
 1365–67. The claim was directed to a chemical compound
 “purified from mammalian cells grown in culture.” Id. The
 prior art, however, was a similar chemical compound but
 purified from urine. Id.
      We held that the district court correctly found no antic-
 ipation because the evidence showed that the chemical
 compound “purified from mammalian cells grown in cul-
 ture” had different structural and functional differences
 from the prior art. Id. at 1367. The district court correctly
 considered that “the specification and prosecution history
 of the [] patent . . . refer to studies indicating that [the
 claimed chemical compound] had a higher molecular
 weight and different charge than [the prior art] due to dif-
 ferences in carbohydrate composition.” Id. The district
 court also properly considered an expert declaration in the
 prosecution history and trial expert testimony that simi-
 larly evidenced the structural and functional differences
 between the claimed product and prior art. Id.; see also
 Purdue Pharma, 811 F.3d at 1353–54 (finding that the dis-
 trict court did not err in disregarding a product-by-process
 limitation for an obviousness determination where the
 specification and the patentee’s expert testimony evi-
 denced that the process “imparts no structural or func-
 tional differences in the [claimed product] as compared to
 the prior art products”); Greenliant Sys., 692 F.3d at 1271
 (“[The patentee’s] arguments clearly and unmistakably
 represented to the examiner and the Board that [the pro-
 cess] . . . imparted the distinct structural characteristics
 upon [the patentee’s] claimed [product].”).
     Turning to this case, the first question is whether the
 Board correctly determined that “cast in one piece” is a
 product-by-process claim element. Here, the claim lan-
 guage confirms that it is. See Amgen, 580 F.3d at 1367
 (“[B]y its plain terms, claim 1 of the [] patent claims a prod-
 uct with a [process] limitation.”). The claim describes “a
 monolithic polymer structure being cast in one piece.” ’957
Case: 21-1923     Document: 28      Page: 11    Filed: 08/12/2022




 KAMSTRUP A/S   v. AXIOMA METERING UAB                        11



 patent at 6:40–42. On its face, the claim element claims a
 process because it describes the structure “being” cast in a
 particular way. See Greenliant Sys., 692 F.3d at 1264–65
 (product-by-process claim elements recited a product “be-
 ing formed” a certain way).
      Kamstrup argues that “[t]he mere mention of a process
 in a claim limitation does not automatically convert that
 limitation into a process limitation.” Appellant’s Br. 31.
 While that may be true, Kamstrup does not explain why
 we should disregard the fact that the claims recite a pro-
 cess here. Nor does Kamstrup point to disclosure in the
 specification that describes structure for the term. Instead,
 Kamstrup relies on disclosure discussing the fabrication
 process for the device—further support that this is a prod-
 uct-by-process claim element. Id. at 21–23 (quoting ’957
 patent at 2:6–15) (emphasis added) (The “flow me-
 ter . . . can be fabricated with a reduced number of steps
 compared to existing meters, since only a single step is
 used to form the monolithic polymer structure . . . . [A] flow
 meter housing which has a straight flow section separated
 from a cavity in a manner where a part of the wall of the
 flow section is part of the inside of the cavity [] can . . . be
 cast in a single step . . . .”). We therefore conclude that the
 Board did not err in finding that “cast in one piece” is a
 product-by-process claim element.
      The second question is whether the product-by-process
 claim element imparts patentable weight to the claims.
 Greenliant Sys., 692 F.3d at 1268. We conclude that it does
 not.
     Kamstrup argues that the Board erred in finding that
 there are no functional or structural differences between
 polymer structures cast in a single mold versus multiple
 molds. Appellant’s Br. 32–34. Kamstrup states that “var-
 ious structures . . . cannot be cast in a single mold using
 conventional die cast injection molding technologies.” Id.
 at 34 (emphasis added); Reply 24–26.
Case: 21-1923    Document: 28     Page: 12    Filed: 08/12/2022




 12                    KAMSTRUP A/S   v. AXIOMA METERING UAB



     First, even if true, Kamstrup has not identified func-
 tional and structural differences between a structure “cast
 in one piece” and a structure manufactured using another
 method. Rather, the argument is merely that the claim el-
 ement describes a manufacturing method with some inher-
 ent restrictions. Further, Kamstrup has not identified
 disclosure in the specification or prosecution history or ex-
 trinsic evidence evidencing structural and functional dif-
 ferences.
     Second, the alleged structural and functional differ-
 ence that Kamstrup identifies is detached from the claims.
 The claims state that the structure should be “cast in one
 piece,” not cast in one mold. ’957 patent at 6:40–42 (em-
 phasis added). The Board correctly found that the written
 description “focuses on reducing the number of steps re-
 quired to fabricate the flow meter housing, not on casting
 in a single mold.” Axioma, 2021 WL 1235790, at *7 (citing
 ’957 patent at 1:55–57, 2:6–9). While certain figures of the
 written description, namely Figures 5A and 5B, depict a
 single mold, the Board correctly found that those embodi-
 ments are narrower than the claims—which do not require
 use of a single mold—and correctly declined to import nar-
 rower limitations from the specification to the claims. Id.
 Substantial evidence also supports the Board’s finding that
 the extrinsic evidence does not exclusively show that “cast
 in one piece” means “cast in one mold.” Id. at *8.
     Consequently, we hold that because Kamstrup fails to
 show that the process claimed imparts “structural and
 functional differences” distinguished from the prior art, it
 is not entitled patentable weight. Greenliant Sys., 692 F.3d
 at 1268.
Case: 21-1923     Document: 28    Page: 13    Filed: 08/12/2022




 KAMSTRUP A/S   v. AXIOMA METERING UAB                     13



                    Other Claim Elements
     Kamstrup argues that the Board erred in construing
 “cavity separated from the flow tube.” In particular, Kam-
 strup argues that this term means that the cavity cannot
 surround the flow tube.
     Kamstrup has three main arguments for this term.
 First, Kamstrup argues that the plain meaning of “sepa-
 rated from” does not encompass “surrounding.” Appel-
 lant’s Br. 17–18; Reply 1–2. Second, Kamstrup argues that
 no embodiment discloses the cavity completely surround-
 ing the flow tube. Appellant’s Br. 19; Reply 11–16. Finally,
 Kamstrup argues that the claim limitation would not be
 enabled if it included a cavity that surrounds the flow tube.
 Appellant’s Br. 19–20; Reply 8.
     Kamstrup’s proposed construction reads in a negative
 limitation that is at odds with the claim language. The
 claims state that the flow section, defined by the flow tube,
 and the cavity “ha[ve] a shared wall area.” ’957 patent at
 6:48–49. We see nothing in the claim language that pro-
 hibits the cavity from surrounding the flow tube.
     The specification also does not otherwise limit the
 claim language, even if no embodiment discloses the cavity
 completely surrounding the flow tube. We reject Kam-
 strup’s argument because it reads in a limitation from non-
 limiting embodiments. See Phillips v. AWH Corp., 415
 F.3d 1303, 1323 (Fed. Cir. 2005) (en banc) (“[A]lthough the
 specification often describes very specific embodiments of
 the invention, we have repeatedly warned against confin-
 ing the claims to those embodiments.”).
     Finally, we disagree with Kamstrup that the claim con-
 struction is incorrect because a design where the cavity
 surrounds the flow tube would require the flow tube to be
 manufactured separately from the housing. This is irrele-
 vant because it assumes that the claims require the hous-
 ing “being cast in one piece.” As discussed above, this claim
Case: 21-1923    Document: 28     Page: 14    Filed: 08/12/2022




 14                    KAMSTRUP A/S   v. AXIOMA METERING UAB



 element does not impart patentable weight and is therefore
 not a basis for limiting “cavity separated from the flow
 tube.” Thus, we find that the Board did not err in constru-
 ing “cavity separated from the flow tube.”
     Kamstrup argues that the Board erred in rejecting two
 proposed constructions concerning claim 6. Both argu-
 ments fail for reasons similar to those discussed above.
     First, Kamstrup asserts that the protrusions and
 indentions of claim 6 must be integral with the flow section
 and made of polymer. Appellant’s Br. 45; Reply 32–35.
 This construction is incorrect because dependent claim 6
 states that the “flow section has one or more protrusions
 or indentions at the inside of the flow section.” ’957 patent
 at 7:3–7 (emphasis added). It does not require Kamstrup’s
 additional limitation that they be made of the polymer.
     Kamstrup has not identified disclosure that supports
 its proposed limitation. Kamstrup does point to the
 specification that states that the “housing may be provided
 with one or more protrusions or indentions.” Reply 34
 (quoting ’957 patent at 5:24–30). But, this does not state
 that the housing “must be” formed with the claimed
 monolithic polymer structure. Id.; see also Appellant’s Br.
 45.
     Second, Kamstrup argues that the “measurement tube
 element” of claim 6 must be an ultrasonic measurement el-
 ement and cannot be a temperature sensor. Appellant’s Br.
 46–49; Reply 32 n.80. Again, we reject Kamstrup’s argu-
 ment because it limits the claim to a non-limiting embodi-
 ment that describes ultrasonic reflectors. In fact, the
 specification does disclose implementing temperature sen-
 sors into the flow meter. See ’957 patent at 5:38–46. In
 addition, the claim language itself distinguishes the “meas-
 urement tube element” and the “ultrasonic reflector ar-
 rangement.” ’957 patent at 7:3–7 (“[The] protrusions or
 indentions . . . serv[e] to engage with an associated meas-
 urement tube element or an ultrasonic reflector
Case: 21-1923     Document: 28     Page: 15    Filed: 08/12/2022




 KAMSTRUP A/S   v. AXIOMA METERING UAB                      15



 arrangement.”). This indicates that the claim covers dif-
 ferent measurement devices and is not limited to one or
 more ultrasonic reflectors as Kamstrup argues. We there-
 fore find that the Board did not err in its claim construction
 concerning claim 6.
                        Patentability
     We next review whether the Board erred in its deter-
 mination that the claims are anticipated or obvious. First,
 we address Kamstrup’s threshold argument that the Board
 erred in determining that Elson and Barker are analogous
 art because they relate to “medical devices for thermodilu-
 tion.” Appellant’s Br. IV(C)(2). In support, Kamstrup cites
 disclosure in the ’957 patent explaining that it relates to
 ultrasonic flow meter housing. Id. at 40–41.
     The Board determined that Elson and Barker are anal-
 ogous art because they are directed to sensing or measur-
 ing fluid flow and fluid flow characteristics such as
 temperature. Axioma, 2021 WL 1235790, at *19. As dis-
 cussed, the ’957 patent is directed to flow meters that in-
 clude different types of sensors. See generally ’957 patent
 at 1:25–57, 2:51–58, 5:38–46. Elson discloses a “system for
 sensing a characteristic of fluid flowing” and includes a
 probe for sensing a desired characteristic, such as temper-
 ature. Elson abstract, 1:56–2:2. Barker is directed to a
 fluid temperature sensor, having a through lumen for con-
 ducting fluid. Barker abstract, 1:64–66. Thus, substantial
 evidence supports the Board’s determination that Elson
 and Barker are analogous art because they are at least in
 the same field of endeavor as the ’957 patent. See In re
 Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004) (citation omit-
 ted) (“The identification of analogous prior art is a factual
 question.”).
     Kamstrup’s remaining challenges to the Board’s pa-
 tentability determinations rise and fall with Kamstrup’s
 proposed claim constructions. Specifically, Kamstrup as-
 serts that the Board’s erroneous claim constructions
Case: 21-1923    Document: 28      Page: 16    Filed: 08/12/2022




 16                     KAMSTRUP A/S   v. AXIOMA METERING UAB



 caused the Board to find incorrectly that the references dis-
 closed the disputed claim elements. 2 We conclude that
 Kamstrup’s patentability challenges necessarily fail as
 they rely on the court accepting its proposed claim con-
 structions.
      As discussed above, after properly construing the
 claims, the Board found claims 1, 2, 5, 7, 9, and 11–13 an-
 ticipated by Ueki because it disclosed every limitation. The
 Board properly rejected Kamstrup’s arguments that Ueki
 did not disclose certain limitations as Kamstrup’s argu-
 ments were premised on its incorrect claim constructions.
 Thus, we hold that the Board’s decision that Ueki antici-
 pates those claims is supported by substantial evidence.
     The Board also found claims 3, 4, 6, 8, 10, 14, and 15
 obvious over Ueki and various secondary references. The
 Board found that a person of ordinary skill in the art would
 have been motivated to modify the references, crediting Ax-
 ioma’s expert testimony. Again, the Board correctly re-
 jected Kamstrup’s arguments that are conditioned on
 incorrect claim constructions. Kamstrup does not further
 challenge, and we therefore do not consider, whether the


      2   See, e.g., Appellant’s Br. 35–36 (asserting that Ueki
 does not disclose the limitation of a “cavity separated from
 the flow tube” because Ueki’s cavity “completely sur-
 rounds” its flow tube section); id. at 37–38 (arguing that
 Ueki does not disclose the “being cast in one piece” claim
 element); id. at 44–46 (asserting that Elson and Barker do
 not disclose the “protrusions or indentions” of claim 6 be-
 cause Elson’s and Barker’s protrusions or indentions are
 not integral with the flow section and made of polymer); id.
 at 46–49 (stating that Elson and Barker do not render
 claim 6 obvious because it requires a “measurement tube
 element” and the references only disclose temperature sen-
 sors); id. 49–50 (“[The Board’s] conclusion[s] [are] premised
 on the erroneous claim constructions . . . .”).
Case: 21-1923     Document: 28   Page: 17    Filed: 08/12/2022




 KAMSTRUP A/S   v. AXIOMA METERING UAB                    17



 Board correctly identified the references or found a motiva-
 tion to combine.
                         CONCLUSION
     For the foregoing reasons, we affirm the Board’s final
 written decision. We have considered Kamstrup’s remain-
 ing arguments and find them unpersuasive.
                        AFFIRMED
                            COSTS
 No costs.